Title: To George Washington from Major General William Heath, 15 July 1779
From: Heath, William
To: Washington, George


        
          Dear General.
          Canaan [Fairfield County, Conn.] July 15. 1779
        
        Yesterday morning I sent off the heavy baggage of the Division and march’d from Ridgfield to this place. The Enemys Fleet got under Sail in the morning and Stood from the Long Island Side towards the Main, & continued tacking & turning one way and the other through the day. Several deserters who came off informed that General Clinton was with his whole Army, Pioneers & guides at Maroneck I was then apprehensive that his intention was to draw the Troops down to Stamford; and then push his Army and turn our right flank. I therefore detach’d two Regiments with a field piece to Stamford & took post with the remainder of the Division at a cross road which came from King street, On which I supposed it probable General Clinton might advance⟨,⟩ when it came night the Fleet Stood down the Sound & were Supposed to come to off Greenwich. I shall this day move the Division, except the detached regiments, & take post on Some Strong grounds about half way between Ridgfield and Bedford. I think this centrical position will best cover the Country, enable me to afford succours to the left & keep open the communication with the main army. I shall carefully watch the motions of the Enemy and endeavor to harrass them when it is practicable.
        
        General Parsons informs me that the Inhabitants in the vicinity of Stamford would gladly thresh out and Sell their wheat if any Person should appear to purchase & pay for it. As this would greatly benefit the Public at this time, I Submit to your Excellency the propriety of directing the Commissary General of purchases immediately to attend to it. I have the honor to be with the greatest respect Your Excellencys Most obedt Servant
        
          W. Heath
        
        
          ⟨P.⟩S. deserters are frequently ⟨C⟩oming off from the Enemy.
        
      